PER CURIAM.
In these consolidated appeals, Thomas Houser appeals the district court’s orders denying his motions for transcripts at the Government’s expense and other documents related to his criminal convictions, which he did not appeal following his guilty plea. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Houser, Nos. CR-01-125; CR-02-36 (E.D.Va. Jan. 6, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*973fore the court and argument would not aid the decisional process.

AFFIRMED.